Citation Nr: 0425136	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  99-19 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
closed fracture of the left (non-dominant), long (3d 
metacarpal, on appeal from the initial award of service 
connection.

2.  Entitlement to a compensable rating for residuals of a 
closed fracture of the left (non-dominant), ring (4th) 
metacarpal, on appeal from the initial award of service 
connection.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from December 1992 to August 
1997 .

This appeal is from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The report of a January 2003 VA orthopedic examination of the 
veteran and a February 2003 addendum to a January 2003 
neurology examination report are inadequate for rating 
purposes.  Specifically, the meaning of the January 2003 
orthopedic examiner's statement that "[a]ll of the 
provisions of [the] DeLuca decision apply to . . . [the 
veteran's] left upper extremity," is unclear.  The use of 
the language "functional overlay" in the February 2003 
addendum is ambiguous from a lay reader's perspective and it 
does not state a medical opinion on which VA can base a legal 
determination without the examiner's clear, for-the-record, 
articulation of what it means.

Regarding the provisions of DeLuca v. Brown, 8 Vet. App. 202 
(1995), several apply.  These provisions mandate that VA 
consider certain things in rating certain disability.  
Consequently, VA examiners must examine for and report 
certain findings to enable VA to execute its mandate.  First, 
when the VA Schedule for Rating Disabilities provides that 
the range of motion of a diseased or injured joint determines 
the level of disability, multiple signs and symptoms 
indicative of the type and severity of disability must be 
considered in rating the disability.  DeLuca, 8 Vet. App. at 
204-07 (application of 38 C.F.R. § 4.40, 4.45 in rating 
disability based on limitation of motion).  Second, when a 
veteran reports reduced range of motion during use of a joint 
because of increased pain on use, or seasonal flare-ups of a 
condition with further reduced function because of additional 
pain on use during flare-ups, the examiner must provide an 
opinion whether pain causes additional disability during 
flare-ups and estimate of the amount of additional disability 
expressed in terms of degrees of reduced range of motion due 
to pain on repeated use, including during flare-ups.  Id. at 
206.  Third, the examination report must be sufficiently full 
and complete to permit the rating officers to account for all 
of the factors listed in section 4.40 and 4.45, title 38, 
Code of Federal Regulations as they apply to the claimant 
"working or seeking work."  38 C.F.R. § 4.2 (2003).  The 
examiner must fully describe "the effects of disability upon 
the person's ordinary activity."  38 C.F.R. § 4.10 (2003).  
DeLuca reiterates the regulations that provide that an 
examination report that fails to do these things is an 
inadequate report.  8 Vet. App. at 206-207 (2003).

Regarding "functional overlay," it appears from internal VA 
documents that the examiner used the term as code for 
malingering.  This is ascertained from e-mail correspondence 
and a report of telephone contact between VA personnel of 
March 2003.  The Board is required by law to state its 
reasons or bases for decisions.  38 U.S.C.A. § 7104(d) (West 
2002).  VA adjudicators cannot evaluate the weight and 
probative value of a VA examination report if an examiner 
couches legally material and significant aspects of a medical 
conclusion in ambiguous language.  The terms "function," 
and "functional" appear in VA regulations and Court 
decisions to mean  how and how well a disabled part works.  
For example, "The basis of disability evaluation is the 
ability . . . to function under the ordinary conditions of 
daily life including employment."  38 C.F.R. § 4.10 (2003).  
The whole gist of the DeLuca, decision is the accurate 
appreciation and description of "functional ability."  8 
Vet. App. at 206.

The use of the term "functional overlay" to mean 
malingering or of psychoneurotic origin, see Stedman's 
Medical Dictionary 693 (Williams & Wilkins 26th ed.), is 
particularly inapt in the context of VA disability 
examination reports.  If the rating officials are to 
accurately rate service-connected disability and distinguish 
disability due to service-connected from other causes, the 
examination report must frankly and completely state the 
examiner's opinions and the objective, medical basis for any 
opinion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for VA 
orthopedic and neurological examinations 
to determine the extent of disability 
resulting from fractures of the left, 
third (long) and fourth (ring) 
metacarpals.  Provide the examiners with 
the claims file.

?	Orthopedic examination: Conduct a 
clinical interview for all aspects 
of dysfunction of the veteran's left 
hand.  Note complaints of pain, 
increased pain on use (including 
during any flare-ups of symptoms), 
excess fatigue, strength, reduced 
endurance, incoordination or 
instability.  Closely document the 
parts involved.

?	Examine for range of motion of the 
long and ring fingers, noting the 
gap between each fingertip in 
flexion and the transverse crease of 
the palm with the finger flexed to 
the extent possible, expressed in 
inches or centimeters; note 
extension of the fingers in degrees.  
Note the presence or absence of 
pain, increased pain on use, excess 
fatigue, strength of the fingers in 
gripping, endurance, incoordination 
or instability.  Closely document 
the parts involved.  Conduct any 
tests or studies necessary 
distinguish disability associated 
with the fractures from disability 
not associated with the fractures.

?	Provide a detailed medical opinion 
distinguishing dysfunction 
associated with the fractured long 
and ring fingers from dysfunction 
not associated with the fractured 
long and ring fingers.  State 
clearly and explicitly if there are 
symptoms or dysfunctions of the long 
and ring fingers without discernable 
physiologic cause, and clearly and 
explicitly state an opinion of the 
cause.  If the examiner suspects 
malingering or other non-physiologic 
cause of observed orthopedic 
dysfunction, the report should say 
so, and provide the reasons for that 
suspicion.

?	Neurologic examination:  Conduct a 
clinical interview for all aspects 
of dysfunction of the veteran's left 
hand.  Note complaints of any 
neurologic deficits (including 
changes in neurologic function with 
repeated use or during flare-ups).

?	  Examine the veteran for neurologic 
deficits of the left long and ring 
fingers.  Provide a detailed medical 
opinion distinguishing neurological 
dysfunction associated with the 
fractured long and ring fingers from 
neurologic dysfunction not 
associated with the fractured long 
and ring fingers.  State clearly and 
explicitly if there are symptoms of 
dysfunctions of the long and ring 
fingers without discernable 
physiologic cause, and clearly and 
explicitly state an opinion of the 
cause.  If the examiner suspects 
malingering or other non-physiologic 
cause of the observed dysfunction, 
the report should say so, and 
provide the medical reasons for that 
opinion.

2.  Readjudicate the claims at issue.  If 
either claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information.  No 
inference should be drawn regarding the final disposition of 
the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




